327 F.2d 637
A/S GLITTRE, Appellant,v.Amos FONTENOT and A. Joubert, Appellees.
No. 20494.
United States Court of Appeals Fifth Circuit.
Rehearing Denied March 3, 1964.

John H. Land, Frank M. Adams, Beaumont, Tex., for appellant.
O. J. Weber, Jr., Keith, Mehaffy & Weber, Bill J. Sanders, Beaumont, Tex.  (Dewey J. Gonsoulin, Beaumont, Tex., of counsel), for appellees.
Before TUTTLE, Chief Judge, and HUTCHESON and GEWIN, Circuit Judges.
PER CURIAM.


1
This appeal from an interlocutory decree holding respondent, Glittre, solely responsible for the damages sustained by the trawler Sea Queen and personal injuries to its captain and coowner, Fontenot, presents only factual issues.  The trial court's findings are supported by substantial evidence and may not be reversed by this Court on appeal.  McAllister v. United States, 348 U.S. 19, 75 S. Ct. 6, 99 L. Ed. 20.


2
The judgment of the trial court is affirmed.